UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


CHARLOTTE BINAKONSKY, individually       
and as mother and next friend of
the minor children; JANE MARILYN
BINAKONSKY, minor child of the
deceased; RACHEL DARA
BINAKONSKY, minor child of the
deceased; LUCY ANN BINAKONSKY,
minor child of the deceased; EMILY                 No. 99-2308
BINAKONSKY, minor child of the
deceased,
                Plaintiffs-Appellants,
                  v.
FORD MOTOR COMPANY,
             Defendant-Appellee.
                                         
            Appeal from the United States District Court
             for the District of Maryland, at Baltimore.
            Alexander Harvey II, Senior District Judge.
                           (CA-95-2529-H)
                       Argued: December 4, 2000
                       Decided: February 15, 2001
Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                              COUNSEL
ARGUED: Martin Henry Freeman, FREEMAN & FREEMAN, P.C.,
Rockville, Maryland, for Appellants. Robert Whitefield Powell,
2               BINAKONSKY v. FORD MOTOR COMPANY
Office of the General Counsel, FORD MOTOR COMPANY, Dear-
born, Michigan, for Appellee. ON BRIEF: Grace R. den Hartog,
Joseph K. Reid, III, MCGUIRE, WOODS, BATTLE & BOOTHE,
L.L.P., Richmond, Virginia; Paul F. Strain, VENABLE, BAETJER &
HOWARD, L.L.P., Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   David Binakonsky died after he drove his 1988 Ford Econoline van
head-on into a tree and the van caught fire. His wife and children (the
"family") then filed a wrongful death action against Ford Motor Com-
pany. The district court granted judgment as a matter of law in favor
of Ford, and the family appeals. We affirm.

                                   I.

   The family’s case against Ford is premised on the "crashworthi-
ness" doctrine. That is, the family does not contend that a defect in
the van caused the initial accident, but that "a defective product or a
defectively designed product caused or aggravated injuries after the
initial accident." Binakonsky v. Ford Motor Co., 133 F.3d 281, 284
(4th Cir. 1998) ("Binakonsky I"). According to the family, the van’s
defective design caused the fuel lines to rupture on impact and
Binakonsky died not from the initial impact, but from a gasoline-fed
post-collision fire. The district court granted summary judgment to
Ford, but this court reversed much of the district court’s opinion and
remanded for trial. See Binakonsky I, 133 F.3d at 291.

  Prior to trial, the district court ruled against the family on several
pre-trial motions, including a motion by the family seeking to give
collateral estoppel effect to a state court jury verdict against Ford in
                 BINAKONSKY v. FORD MOTOR COMPANY                     3
                                            1
an action alleging similar fuel-line defects, the family’s motion seek-
ing to preclude any evidence of alcohol use by Binakonsky on the day
of the crash, and the family’s attempt to prevent Ford from raising
misuse and assumption of the risk as affirmative defenses. The family
also requested that the district court recuse itself, which the court
declined to do. The case then proceeded to trial.

   Just before the family’s design defect expert was to take the stand,
the district court excluded certain documents that the family intended
to introduce through the expert. After discussing the ruling with the
expert, counsel for the family returned to the courtroom and made the
following statement:

      I have consulted with [the design defect expert] and
      explained to him the Court’s rulings on the exhibits you
      have ruled on today, as well as other matters. But mainly on
      the exhibits you ruled on today. In his words, he says that
      the factual basis of his opinion[ ] has been gutted and that
      he, therefore, cannot express an opinion based on a factual
      basis. Accordingly, because of the Court’s ruling, and
      because of the information I received from our expert wit-
      ness, we’d rest.

J.A. 696. The court brought the jury back in, and the family formally
rested its case. Counsel again stated that the family’s expert could not
testify because the "factual underpinnings for his opinion[ ] have been
gutted," and that "if we can’t make the case through our expert wit-
ness on liability, . . . there is no basis for going forward." J.A. 698.

   After the jury was dismissed, counsel for the family, at the urging
of the district court, made a brief proffer of the evidence that would
have been submitted on the question of damages. Counsel did not
proffer the expert’s reports "because they are no longer accurate,
because of the fact that you have ruled out those exhibits." J.A. 701.
Ford then moved for judgment as a matter of law based on the fami-
ly’s failure to present any evidence of a design defect or proximate
cause. Counsel for the family stated that the expert’s deposition,
  1
  The family’s appeal of the district court’s collateral estoppel order
was dismissed by this court as interlocutory.
4                BINAKONSKY v. FORD MOTOR COMPANY
which had been submitted to the court by Ford during its motion,
should be considered as the family’s proffer of its evidence of proxi-
mate cause, but still insisted that the court’s ruling "gutted" the
expert’s testimony as to the existence of a design defect. The district
court granted Ford’s motion for judgment as a matter of law, and this
appeal followed.

                                   II.

   On appeal, the family raises numerous issues, including the appro-
priateness of the district court’s voir dire of the jury panel, the denial
of the motion to recuse, and the propriety of various evidentiary rul-
ings. Before we can consider these issues, however, we must deter-
mine the effect of the family’s resting of its case without presenting
any expert testimony and the resulting grant of judgment as a matter
of law in favor of Ford.

   The family does not challenge on appeal the granting of the motion
for judgment as a matter of law. In fact, counsel for the family con-
ceded at trial that there was no evidence of a design defect at the time
the family rested. The family, however, contends that the district
court’s exclusion of the documents upon which the expert intended to
rely left it no choice but to withdraw its expert and rest its case.

   The difficulty with this argument is that counsel for the family did
not put the expert on the stand to explain on the record how and why
the exclusion of the documents made it impossible for him to testify.
All we have is counsel’s statement that the expert said the ruling gut-
ted the factual basis for his opinion. While we do not doubt counsel’s
word, the absence of a record makes it extremely difficult for us to
determine whether an error occurred and, if so, to determine in the
context of the entire proceeding whether the error warrants reversal.
Nevertheless, we will address this issue as best we can given the
record before us.

   For purposes of this opinion, we will assume that the district court
erred by excluding the documents that led to the expert’s refusal to
testify. As we explain below, however, this error is insufficient to
excuse the family’s resting without establishing a prima facie case.
                 BINAKONSKY v. FORD MOTOR COMPANY                        5
  Rule 703 of the Federal Rules of Evidence states:

        The facts or data in the particular case upon which an
     expert bases an opinion or inference may be those perceived
     by or made known to the expert at or before the hearing. If
     of a type reasonably relied upon by experts in the particular
     field in forming opinions or inferences upon the subject, the
     facts or data need not be admissible in evidence.

Fed. R. Evid. 703 (emphasis added). Because there is no suggestion
that the documents at issue are not "of a type reasonably relied upon
by experts in the particular field," the district court’s exclusion from
evidence of some of the documents upon which the family’s expert
intended to rely in no way precluded the expert from relying on those
documents during his testimony. See, e.g., Redman v. John D. Brush
& Co., 111 F.3d 1174, 1179 (4th Cir. 1997) ("Federal Rule of Evi-
dence 703 permits the admission of expert opinion testimony even
though the expert has relied on evidence that is inadmissible . . . .,
[provided the inadmissible evidence is] of a kind reasonably relied on
by experts in the field."). We are thus baffled by counsel’s seeming
acceptance of the expert’s claim that the exclusion of the documents
"gutted" the factual basis for his opinion.

    Moreover, even if the exclusion of the documents would have pre-
vented the expert from relying on them when giving his opinion, it is
apparent from the record before us that the expert still could have tes-
tified that various defects existed. First, the district court admitted the
document that counsel for the family described as "the single most
important document in the case." J.A. 655. In addition, the family’s
expert had previously issued a report and given deposition testimony
in which he concluded that the van’s fuel system was defective, evi-
dence that this court found to be sufficient to withstand Ford’s previ-
ous motion for summary judgment. See Binakonsky I, 133 F.3d at 290
("The plaintiffs have produced sufficient evidence about the fuel
delivery system to submit the issue of unreasonable dangerous design
to the jury."). The report listed the documents the expert had reviewed
when reaching that opinion, and none of those documents were in the
group excluded by the district court. Although the report anticipated
that documents produced during discovery would be used as further
support for the expert’s opinion, the design defect opinion expressed
6               BINAKONSKY v. FORD MOTOR COMPANY
by the expert in his report and during his deposition was in no way
dependent on the review of additional documents. Thus, even without
relying on the excluded documents, the expert nonetheless could have
testified about the existence of design defects. While that opinion may
have been less expansive than the family and the expert would have
liked, it would in any event have been an opinion sufficient to prevent
the granting of judgment as a matter of law. Given these circum-
stances, we again are puzzled by the family’s apparent capitulation to
the expert’s refusal to testify.

   Clearly then, the exclusion of the documents, even if incorrect, cre-
ated no legal impediment to the expert’s testifying as to the existence
of a defect, and the district court’s exclusion of the documents can in
no way be viewed as preventing the family from presenting its case.
Instead, it was the family’s inexplicable acquiescence to the recalci-
trant expert witness that prevented the family from establishing its
case. That error, however, is not one that can be corrected on appeal.
If the family had put its expert on the stand to explain his understand-
ing of the effect of the district court’s exclusion of the documents,
then perhaps our analysis here would be different. But given the
record before us, we can reach no other conclusion.

                                  III.

   Because the family’s failure to present a prima facie case was not
effectively compelled by any improper rulings of the district court,
the court quite correctly granted Ford’s motion for judgment as a mat-
ter of law. And the granting of judgment as a matter of law renders
unnecessary the consideration of many of the issues raised by the
family on appeal.

   Because the case never went to the jury, the family’s challenge to
the district court’s refusal to bifurcate the liability and damages por-
tions of the trial is moot, since the bifurcation was intended to limit
the prejudicial effect of certain evidence upon the jury. And because
the jury never rendered a verdict, the manner in which the court con-
ducted voir dire is likewise moot.

  For similar reasons, we need not consider the family’s evidentiary
challenges to the district court’s refusal to limit evidence of Binakon-
                 BINAKONSKY v. FORD MOTOR COMPANY                         7
sky’s use of alcohol on the day of the accident and his history of drug
and alcohol abuse. Because this case was not decided by a jury but
instead was decided by the court as a result of the family’s failure of
proof, any improper evidence of the decedent’s drug or alcohol use
is irrelevant.

   Finally, the family’s challenge to the district court’s pre-trial exclu-
sion of certain evidence is likewise moot. It appears that this chal-
lenge encompasses much of the evidence that was excluded by the
court during trial and led to the expert’s refusal to testify, and we have
already concluded that the refusal to admit that evidence cannot
excuse the family’s failure to present a prima facie case. As to any
evidence not included in that ruling, the family does not suggest that
the admission of that remaining evidence would have established the
existence of a design defect in the Binakonsky van or would have
affected the expert’s willingness to testify after the other documents
were excluded. Therefore, even if the documents had been admitted,
the district court still would have granted Ford’s motion for judgment
as a matter of law.

   Only two issues raised are arguably cognizable on appeal notwith-
standing the entirely proper grant of judgment as a matter of law—the
district court’s denial of the family’s motion for recusal and the
court’s refusal to give collateral estoppel effect to a state court verdict
that was adverse to Ford.2
  2
    Ford contends that none of the issues raised by the family should be
considered. According to Ford, the family was unhappy with the way the
trial was proceeding and simply chose not to continue at a point when
counsel for the family conceded there was insufficient evidence of a
design defect. Ford thus characterizes the inevitable granting of judgment
as a matter of law as a consent judgment from which the family is not
entitled to appeal. Ford argues that after the district court excluded the
documents, the family should have continued with its case. According to
Ford, if the jury returned a verdict in favor of Ford, then the family could
appeal and its challenges could be evaluated in the context of a full
record, against which the prejudicial effect of any errors by the district
court could properly be evaluated. Ford contends that by refusing to fol-
low the proper procedure and voluntarily electing not to proceed with its
case, the family has waived its right to challenge any aspect of the trial.
Because we resolve the issues of collateral estoppel and recusal in Ford’s
favor, we need not address this argument.
8               BINAKONSKY v. FORD MOTOR COMPANY
                                   A.

   A trial judge must disqualify himself in any case "in which his
impartiality might reasonably be questioned," 28 U.S.C.A. § 455(a)
(West 1993), or in cases in which "he has a personal bias or prejudice
concerning a party," 28 U.S.C.A. § 455(b)(1). A judge’s refusal to
recuse himself "is reviewed only for abuse of discretion." United
States v. Gordon, 61 F.3d 263, 267 (4th Cir. 1995).

   In this case, the family contends that the district court’s actions
during the course of the proceedings revealed an "extrajudicial predis-
position against alcoholics and drunk drivers" that clouded the court’s
judgment. Brief of Appellants at 42. According to the family, the dis-
trict court’s "repeated references" to Binakonsky as an "incorrigible
alcoholic and drug addict," Brief of Appellants at 42, which are for
the most part contained in various written orders issued by the district
court, demonstrate that the court was so biased and prejudiced against
the family’s case that recusal was required. We disagree.

   The Supreme Court has explained the circumstances that must be
established before a judge must recuse himself:

    [O]pinions formed by the judge on the basis of facts intro-
    duced or events occurring in the course of the current pro-
    ceedings, or of prior proceedings, do not constitute a basis
    for a bias or partiality motion unless they display a deep-
    seated favoritism or antagonism that would make fair judg-
    ment impossible. Thus, judicial remarks during the course of
    a trial that are critical or disapproving of, or even hostile to,
    counsel, the parties, or their cases, ordinarily do not support
    a bias or partiality challenge. They may do so if they reveal
    an opinion that derives from an extrajudicial source; and
    they will do so if they reveal such a high degree of favorit-
    ism or antagonism as to make fair judgment impossible.

Liteky v. United States, 510 U.S. 540, 555 (1994). "[J]udicial rulings
alone almost never constitute a valid basis for a bias or partiality
motion . . . and can only in the rarest circumstances evidence the
degree of favoritism or antagonism required . . . when no extrajudicial
source is involved." Id. (internal citations omitted).
                 BINAKONSKY v. FORD MOTOR COMPANY                         9
   In this case, there was evidence presented during the course of the
proceedings establishing that Binakonsky was drinking on the day of
the accident and had a history of drug and alcohol abuse problems.
The district court’s recounting of this evidence in its orders is entirely
unremarkable and does not indicate that the court relied on knowledge
gained outside the protracted proceedings of this case. And the district
court’s rulings and other comments identified by the family do not
reveal such "deep-seated" antagonism by the district court that would
"make fair judgment impossible." While the district court may have
frequently ruled against the family and may have approached the case
in ways the family believed was improper, the family has simply
failed to establish that recusal was required. See Gordon, 61 F.3d at
267-68 ("The Supreme Court has made crystal clear . . . that litigants
may not make the trial judge into an issue simply because they dislike
the court’s approach or because they disagree with the ultimate out-
come of their case.").

                                    B.

   The collateral estoppel issue involves a jury verdict in a Maryland
state court case.3 When considering the preclusive effect in federal
court of a state-court judgment, federal courts must apply the law of
the state rendering the judgment. See 28 U.S.C.A. § 1738 (West
1994); Marrese v. American Acad. of Orthopaedic Surgeons, 470
U.S. 373, 380 (1985). Under Maryland law, collateral estoppel applies
  3
    The family contends that the collateral estoppel issue must be consid-
ered because if the district court had given collateral estoppel effect to
the state court action, then liability would have been established without
expert testimony, thus rendering improper the grant of judgment as a
matter of law. Even if the state-court judgment established the existence
of a design defect, expert testimony would have been required to give the
jury a context for evaluating the state court finding of a design defect and
to establish proximate cause. The family seemed to suggest at oral argu-
ment that had the state-court verdict been given collateral estoppel effect,
the district court’s exclusion of the documents at trial would not have
affected the expert’s willingness or ability to testify about proximate
cause. While we have real reservations about relying on this hyper-
attenuated speculation about what might have happened at trial, we none-
theless will address the collateral estoppel issue out of an abundance of
caution.
10               BINAKONSKY v. FORD MOTOR COMPANY
if (1) the issue decided in the prior adjudication is identical to the
issue as to which collateral estoppel is sought in the present adjudica-
tion; (2) the prior adjudication was a final judgment on the merits; (3)
the party against whom collateral estoppel is asserted was a party or
in privity with a party in the prior adjudication; and (4) the party
against whom collateral estoppel is being asserted had a full and fair
opportunity to litigate the issue in the prior suit. See, e.g., Colandrea
v. Wilde Lake Cmty. Ass’n, Inc., 761 A.2d 899, 909 (Md. 2000).

    In the state court case, the plaintiff owned a 1987 Ford F-150
pickup truck and was burned in a post-collision fire. The plaintiff’s
expert testified at trial that various manufacturing and design defects
combined to cause the fire after the collision. Among the defects iden-
tified in that case were the use of incorrectly sized rivets and rivet
holes, defective welds, improper placement of the fuel filter, the use
of plastic connectors for the nylon fuel lines, and the absence of "anti-
siphon" valves in the fuel lines. The jury returned a verdict in favor
of the plaintiff. Through special verdict forms, the jury found that the
truck’s rivets were defectively manufactured and that the truck’s "fuel
system" was defectively designed.

    In this case, the family contends that the nylon fuel lines were sev-
ered or disconnected during the collision and that the fuel system as
designed allowed fuel to be continually injected into the engine com-
partment, thus feeding the post-collision fire. The design defects iden-
tified by the family include the use of nylon fuel lines, the use of
plastic connectors on the fuel lines, and the absence of "anti-siphon"
valves.

   Although there obviously is some overlap between the liability the-
ories in the state court case and this case, there are important differ-
ences in the cases that counsel against the application of collateral
estoppel. While the truck in the state court case and the van in this
case had similar fuel injection systems with nylon lines, the configu-
ration of the system and placement of the lines was different in each
vehicle. In addition, the family’s expert believed that the nylon fuel
lines were defective in and of themselves, while the expert in the state
court action did not believe the lines themselves to be defective, but
criticized the use of plastic connectors on the lines. Moreover, the
state-court expert contended that the placement of the fuel filter was
                 BINAKONSKY v. FORD MOTOR COMPANY                      11
a contributing cause of the fire in that case, an issue that is wholly
absent from the case at bar.

   The state-court jury found only that the "fuel system" was defec-
tively designed, without specifying whether it was the use of plastic
connectors, the placement of the fuel filter, the absence of anti-
siphoning valves, or a combination of all of those problems that ren-
dered the fuel system defective. Given the factual differences between
this action and the state-court action, the differences in defects identi-
fied in each case, and the uncertainty about the precise basis for the
state-court jury’s finding, we agree with the district court that the
finding of a fuel-system design defect in the state court action should
not have been given collateral estoppel effect in this action. See
Colandrea, 761 A.2d at 909 ("Collateral estoppel is not concerned
with the legal consequences of a judgment, but only with the findings
of ultimate fact, when they can be discovered, that necessarily lay
behind that judgment." (emphasis added)); cf. Board of County Super-
visors v. Scottish & York Ins. Servs., Inc., 763 F.2d 176, 179 (4th Cir.
1985) (reversing district court’s collateral estoppel ruling given the
"impossibility of winnowing out the specific grounds upon which the
jury based its general verdict where it was instructed that it could base
liability on any one or more of six different theories").

                                   IV.

   To summarize, we conclude that the district court properly granted
Ford’s motion for judgment as a matter of law after the family rested
without presenting any expert testimony. Because the district court’s
prior rulings did not prevent the family from presenting a prima facie
case, the granting of judgment as a matter of law moots many of the
issues raised on appeal. As to the denial of the motion to recuse and
the denial of the family’s collateral estoppel motion, the only issues
that arguably can be considered on appeal notwithstanding the grant-
ing of judgment as a matter of law, we find no error in the district
court’s rulings. Accordingly, the decision of the district court is
hereby affirmed.

                                                             AFFIRMED